DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.

Response to Arguments
       Applicant’s arguments with respect to claims 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant newly added limitation “the substrate support comprises a lift pin that is configured to be light-permeable in the vertical direction and moveable with respect to the substrate support for transferring the substrate onto and away from a substrate support surface of the substrate support” and “an optical fiber disposed in the lift pin” are party addressed by new reference Norrbakhsh et al. (6,353,210 hereinafter Norrbakhsh).   Norrbakhsh teaches a fiber optic temperature sensor (147 Fig 1) installed inside the lift pin (127 Fig 1).
	With regard to substrate support and a lift pin, Matsudo teaches various support structure (9, 3 Fig 1) to hold the wafer.  In regards to newly added limitation fiber disposed in the lift pin examiner introduced new reference Norrbakhsh, as stated above paragraph.

	
    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claims 1, 2, 5-8 and 21 are rejected under 35 U.S.C.103 as being unpatentable over 
Matsudo et al. (2010/0206482 hereinafter Matsudo) in view of Norrbakhsh et al. (6353210 hereinafter Norrbakhsh), Nguyen et al (20150221535 hereinafter Nguyen) and Wagener et al. (6631222 hereinafter Wagener).

Regarding claims 1, 21, Matsudo teaches an apparatus for processing substrates, comprising: 
a process chamber (para 007); a substrate support within the process chamber to support a substrate for processing (9 Fig 1);
       a light source to deliver incident light to and through a first surface of the substrate when disposed on the substrate support (110, 24-27, 2 Fig 3);
       an optical fiber having a first end spaced apart a first distance from the first surface and a second end directly coupled to the light source via a coupling element (110, 120, 24-28 Fig 3); a photodetector directly coupled to the second end of the optical fiber via the coupling element (160 Fig 3) and configured to receive a first reflected light beam reflected off the first surface and a second reflected light beam reflected off an inner boundary of a second surface of the substrate, opposite the first surface (para 77, 114); and a signal processor to determine a temperature of the substrate based on the first and second reflected light beams.

	However, Matsudo does not teach an optical fiber disposed in the permeable lift pin, lift pin movable vertically, and a light source directly coupled to a light isolator, and a signal processor to determine a temperature of the substrate based on the first and second reflected light beams.

	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the fiber inside the lift pin since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)). 

However, the combination (Matsudo modified by Norrbakhsh) does not teach a light source directly coupled to a light isolator, and a signal processor to determine a temperature of the substrate based on the first and second reflected light beams.
        Nguyen teaches a signal processor to determine a temperature of the substrate based reflection off the wafer (abstract; 130 Fig 1).
       Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a signal processor as taught Nguyen to process the signals to measure temperature.

       However, the combination (Matsudo modified by Norrbakhsh and Nguyen) does not teach the light source directly coupled to a light isolator.
       Wagener teaches multiple optical elements including isolator/circulator to route signal (col 2 lines 19-22). Optical circulator isolated optical signal between two adjacent channels due to its directionality.
       
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an isolator/circulator as taught by Wagener to isolate signals for signal accuracy. Furthermore, use of circulators or isolators are known to PHOSITA and commercially available, and would have been obvious to try for signal isolation. Regarding the light isolator positioned in between the light source and coupling elements, Matsudo teaches multiple 


With respect to claim 2, Matsudo teaches the first distance is about 155/0.7 mm (para 75).
       	Regarding claim 5, Matsudo teaches one or more electrodes disposed in the substrate support (para 54).
With respect to claim 6, the combination (Matsudo modified by Norrbakhsh) does not teach a heating apparatus disposed in the substrate support.
       	Nguyen teaches a heating apparatus disposed in the substrate support (chuck assembly contains heater: para 25).
     	Therefore, it would have been obvious to one person having ordinary skill in the art 
(PHOSITA) before the effective filing date of the claimed invention to include heater as taught by 
Nguyen for heating the wafer. Furthermore, use of heaters in wafer manufacturing is known to 
PHOSTIA.

With respect to claim 7, Matsudo teaches the substrate support further comprises a cooling apparatus disposed in the substrate support (para 101).
       	Regarding claim 8, the combination (Matsudo modified by Norrbakhsh) does not teach a thermocouple disposed in or proximate the substrate support.
Nguyen teaches use of thermocouple for wafer temperature measurements (para 106). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a thermocouple as taught Nguyen for measuring temperature precisely.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudo et al. 
(2010/0206482 hereinafter Matsudo) in view of Norrbakhsh et al. (6353210 hereinafter Norrbakhsh), Nguyen et al (20150221535 hereinafter Nguyen) and Wagener et al. (6631222 hereinafter Wagener) as applied to claim 1, further in view of Johnsgard et al. (5830277 hereinafter Johnsgard).

Regarding claim 3, Matsudo teaches the substrate support further comprises: one or more holes formed in the substrate support, about the gas hole; and a corresponding number of lift pins disposed in the one or more holes (pusher pins: para 7, 53); wherein the gas hole and lift pins are configured to hold an optical probe coupled to the first end and disposed between the first end and the first surface. Matsudo teaches optical probe installed within a hole of the substrate support (24-27 Fig 1).

However, the combination (Matsudo modified by Norrbakhsh, Nguyen and Wagener) does not teach gas hole through a central axis of the substrate support.

Johnsgard teaches gas hole through a central axis of the substrate support (532 Fig 5). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include gas hole to the central axis as taught Johnsgard for ease of gas passage and reduce manufacturing complexity.

Regarding claim 4, Matsudo teaches plurality of optical probes installed within the substrate support (24-27 Fig 3) and lift/pusher pins (para 53).
       However, further comprising a plurality of optical probes disposed in the lift pins and gas hole, wherein the optical fiber couples light source to the optical probes via a multiplexing unit.
Wagener teaches multiplexing unit to route optical signal (col 1 lines 52-55).

       Therefore, it would have been obvious to one person having ordinary skill in the art 
(PHOSITA) before the effective filing date of the claimed invention to include an isolator/circulator as taught by Wagener to isolate signals for signal accuracy.
       However, the combination (Matsudo modified by Nguyen and Wagener) does not teach gas hole through a central axis of the substrate support.
Johnsgard teaches gas hole through a central axis of the substrate support (532 Fig 5). 
Therefore, it would have been obvious to one person having ordinary skill in the art 
.
      
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudo et al. (2010/0206482 hereinafter Matsudo} in view of Nguyen et al (20150221535 hereinafter 
Nguyen} and Wagener et al. (6631222 hereinafter Wagener} as applied to claim 1, further in view of Van Den Berg (20040197174).
       
Regarding claim 9, the combination (Matsudo modified by Nguyen and Wagener) does not teach a multiple-substrate holder, the multiple-substrate holder comprising: a bottom member; one or more vertical supports extending from the bottom member; and a plurality of vertically spaced apart substrate support planes attached to the vertical supports, wherein each substrate support plane holds a substrate when multiple substrates are disposed in the process chamber. Matsudo teaches various wafer mounting members (abstract; base plate 9 Fig 1; connecting members between base plate and RF plate including lifting pins).
       However, the combination (Matsudo modified by Nguyen and Wagener) does not teach multi substrate wafer holder.
        Van Den Berg teaches multi-substrate wafer holders and a plurality of vertically spaced apart substrate support planes attached to the vertical supports, wherein each substrate support plane holds a substrate when multiple substrates are disposed in the process chamber (para 0013, 31).
       Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multi-wafer support as taught by Van Den Berg for mounting multiple wafers for processing them simultaneously for manufacturing improvements.

Regarding claim 10, Matsudo teaches the light source is configured to deliver light to and through a first surface of each substrate (110, 120, 24-28 Fig 3) wherein a photodetector is configured to receive first reflected light beams reflected off the first surface of each substrate and second reflected light beams reflected off an inner boundary of a second surface of each substrate (110, 120, 24-28 Fig 3),

However, Matsudo does not teach a multiple-substrate holder; a signal processor to determine a temperature of the substrate based on the first and second reflected light beams.
        Nguyen teaches a signal processor to determine a temperature of the substrate based reflection off the wafer (abstract; 130 Fig 1).
       Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a signal processor as taught Nguyen to process the signals to measure temperature.
However, the combination (Matsudo modified by Norrbahhsh, Nguyen and Wagener) does not teach multi-substrate wafer holder.
Van Den Berg teaches multi-substrate wafer holders and a plurality of vertically spaced apart substrate support planes attached to the vertical supports, wherein each substrate support plane holds a substrate when multiple substrates are disposed in the process chamber (para 0013, 31).
       Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multi-wafer support as taught by Van Den Berg for mounting multiple wafers for processing them simultaneously for manufacturing improvements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Du Bois et al. (2015/0371881) teaches process chamber monitoring device with plurality of temperature/thermocouple installed within the lifting pins.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855